United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 08-1937
                                     ___________

Larry Blaine Painter,                     *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
T. C. Outlaw, Warden,                     *
Federal Correctional Complex,             * [UNPUBLISHED]
Forrest City, Arkansas,                   *
                                          *
             Appellee.                    *
                                     ___________

                              Submitted: July 30, 2009
                                 Filed: August 18, 2009
                                  ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Larry Painter appeals the district court’s1 dismissal of his 28
U.S.C. § 2241 petition challenging a 1981 Missouri escape conviction, which was
used to enhance the federal sentence he is currently serving for firearm-possession
offenses. The district court correctly found that it was without jurisdiction to consider


      1
        The Honorable Beth Deere, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred by consent of the parties pursuant
to 28 U.S.C. § 636(c).
the petition, as Painter is no longer “in custody” on the state conviction. See Maleng
v. Cook, 490 U.S. 488, 492-93 (1989) (per curiam) (habeas petitioner is no longer in
custody after sentence has fully expired, even if prior conviction is used to enhance
subsequent conviction); Love v. Tippy, 128 F.3d 1258, 1258-59 (8th Cir. 1997) (per
curiam) (petitioner who completed serving state sentence before federal conviction is
no longer in custody under state conviction).

      Accordingly, the judgment is affirmed.
                      ______________________________




                                         -2-